Citation Nr: 0837457	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-36 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of the left 
shoulder and neck.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.  His military decorations include the Combat 
Infantryman Badge, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2007 rating decision in which the RO denied 
service connection for arthritis of the left shoulder and 
neck.  The veteran filed a notice of disagreement (NOD) in 
February 2007; and the RO issued a statement of the case 
(SOC) in April 2007.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2007.  In May 2008, the RO issued a supplemental SOC 
(SSOC) reflecting the continued denial of the claim.

In September 2008, the veteran testified during a video 
conference Board hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Even accepting the veteran's assertions of in-service 
injury as credible, left shoulder and cervical spine (neck) 
arthritis was not shown in service or for many years after 
service, and there is no medical evidence or opinion relating 
the disability to service, to include any injury therein.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the left 
shoulder and neck are not met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a November 2006 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran and what information and evidence would be 
obtained by VA.  This letter also requested that the veteran 
submit any pertinent evidence in his possession (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect), and provided the veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of service treatment 
records, post-service VA and private medical records, and lay 
statements from the veteran's children.  Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's Board hearing in September 2008, as well as 
various written statements provided by the veteran, and by 
his children and his representative, on his behalf.  The 
Board also finds that no further development prior to 
appellate consideration of the claim is warranted.

The Board acknowledges the veteran's contention that he 
received treatment for his left shoulder and neck in the 
"early 1970s" from Dr. L.S.; however, Dr. L.S. indicated in 
a statement received in December 2007 that he retired in 1997 
and that old inactive records were destroyed.  

The Board also notes that the veteran was not afforded a VA 
examination in connection with this claim.  However, on these 
facts, no such examination is required.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  Id.  In this case, there is no competent 
evidence suggesting any relationship between the veteran's 
service and his current arthritis of the left shoulder and 
neck.  Moreover, the veteran's contention that his first 
treatment after service was in the "early 1970s" does not 
establish any continuity of symptomatology.  By the veteran's 
own admission, he did not have any problems with his left 
shoulder and neck until more than a year after service.  
Therefore, the Board finds that  the veteran's contentions, 
alone, do not rise to the level of the "indication of an 
association" referred to in 38 U.S.C.A. § 5103A or in 
McClendon.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate the claim on appeal, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed for arthritis manifested 
to a compensable degree within one year of separation from 
qualifying service; that presumption is rebuttable by 
contrary evidence.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (1996).  VA regulations 
provide that in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

After a full review of the record, including the medical 
evidence and statements made by and on the veteran's behalf, 
the Board finds that service connection for arthritis of the 
left shoulder and neck is not warranted.

The veteran contends that he injured his left shoulder and 
neck in 1968 while entering a bunker during a mortar attack 
in Vietnam.  He indicated that he was treated in the field 
with pain medication and released to duty.  He denied any 
further treatment in service.  Upon review, the Board notes 
that the veteran's service treatment records are entirely 
negative for any injury to the left shoulder and neck.  
However, given the veteran's combat service (as evidence by 
receipt of a Combat Infantryman Badge), the Board accepts as 
credible his assertions of in-service injury.  See 38 
U.S.C.A. § 1154(b) (West 2002).

Notwithstanding the Board's recognition of an in-service 
injury, however, there simply is no competent evidence of a 
medical nexus between  arthritis of the left shoulder and 
neck and service, to include the alleged injury therein.

There is no medical evidence of any arthritis in service or 
for many years thereafter.  The first diagnosis of arthritis 
of the left shoulder and neck was in November 2007 when x-
rays revealed degenerative changes of the left 
acromioclavicular joint and degenerative joint disease of the 
cervical spine.  This is over 38 years after separation from 
service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

Additionally, the Board notes that there is no medical 
evidence or opinion even suggesting a medical nexus between 
the veteran's arthritis of the left shoulder and neck and 
service.  

The Board acknowledges Dr. J.K.'s August 2007 statement; 
however, this statement does not constitute competent 
evidence of a medical relationship between arthritis of the 
left shoulder and neck and the veteran's period of service.  
Indeed, Dr. J.K., himself, does not offer a medical opinion 
as to the etiology of the veteran's disability, but rather 
simply notes the veteran's reported history of injuring his 
left shoulder and neck in service.  As such, Dr. J.K.'s 
statement does not constitute a medical opinion in support of 
the claim.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a 
transcription of a lay history is not transformed into 
competent evidence merely because the transcriber happens to 
be a medical professional).  Significantly, moreover, neither 
the veteran nor his representative has presented or 
identified any existing medical opinion that, in fact, 
provides medical evidence of the required nexus.

In adjudicating this claim, the Board has also considered the 
veteran's and his representative's assertions, as well as 
statements from the veteran's three children; however, none 
of this evidence provides a basis for allowance of the claim.  
As indicated above, the claim turns on the medical matter of 
etiology, or medical relationship between current disability 
and service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran, his representative, and his children 
are not shown to be other than laypersons without the 
appropriate medical training and expertise, none of them is 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for arthritis of the left shoulder and 
neck must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for arthritis of the left shoulder and 
neck is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


